538 U.S. 1065
AGUILAR-MARTINEZv.UNITED STATES.AMAYA-RAMOS, AKA RAMOS, AKA AMAYA, AKA LOPEZv.UNITED STATES.AVILA-ROJASv.UNITED STATES.LEDEZMA-RUIZ, AKA LEDESMA-RUIZv.UNITED STATES.MORENO-SANTANAv.UNITED STATES.NAVARRO-RODRIGUEZv.UNITED STATES.PALENCIA-RAMIREZv.UNITED STATES andSALAS-MATAv.UNITED STATES.
No. 02-10291.
Supreme Court of United States.
May 27, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.


2
C. A. 9th Cir. Certiorari denied. Reported below: 54 Fed. Appx. 670 (seventh judgment).